Citation Nr: 1416531	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected recurrent pilonidal cyst, postoperative.  

2.  Entitlement to sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD), with depressive disorder, not otherwise specified and alcohol dependence, without physiological dependence.

3.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1968 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board previously considered this appeal in November 2012 and remanded the issues listed on the title page to obtain and associate with the file any outstanding treatment records and provide the Veteran examinations to determine the etiology of the claimed sleep apnea and right shoulder disability.  The RO substantially complied with the remand directives in regard to the claims for a low back disability and right shoulder disability.  

As will be discussed below, the requested development in regard to the claim for sleep apnea was not completed and another remand of that issue is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for sleep apnea and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A low back disability was not manifest in service and any arthritis of the low back was not manifest within one year thereafter; a low back disability is not attributable to service.   

2.  A low back disability was not caused or aggravated by the service-connected recurrent pilonidal cyst, postoperative.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, was not caused or aggravated by the service-connected recurrent pilonidal cyst, postoperative, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In the present case, a pre-rating letter sent in June 2007 fully addressed all notice elements and advised of the evidence needed to substantiate his claim for service connection on a secondary and direct basis, including the evidence VA would attempt to obtain and the evidence he should seek to obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist in the development of the claim which includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record includes service treatment records, VA outpatient treatment records, Social Security Administration records, lay statements and the report of VA examinations.  Although complete VA records from 1975 to 1976 and from Temple VA were not obtained, VA attempted to obtain the treatment records and formal findings of unavailability were provided in November 2007 and August 2008 to document VA's attempts.  The RO advised the Veteran of the unavailability of the records in accordance with 38 C.F.R. §3.159(e) in November 2007 and August 2008 letters.

The November 2008 VA examination is adequate as it included a review of the pertinent medical history, clinical findings, and diagnoses, and provided opinions supported by medical rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The claim for a low back disability was previously remanded in November 2012 to obtain any additional treatment records and readjudicate the claim.  As the RO obtained additional VA treatment records and readjudicated the issue in the September 2012 Supplemental Statement of the Case, the RO complied with the remand directives for this issue.  See Stegall, 11 Vet. App. at 271.

Finally, during the November 2010 Board hearing, the undersigned clarified the issues, explained the concepts of service connection, and potential evidentiary defects were identified.  These actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any outstanding evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claim.  

Turning to the merits of the claim, the Veteran seeks service connection for a low back disability and argues that his current disability is related to his service-connected recurrent pilonidal cyst, postoperative.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.  

Generally, to prove service connection, there must be evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be awarded if a chronic disease, such as arthritis, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless it is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

In the present case, the November 2008 examination concluded with a diagnosis of degenerative disc disease, which may constitute arthritis, an enumerated chronic disease within the meaning of 38 U.S.C.A. § 1101.  As such, the Veteran has a current disability.  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.

Service treatment records reflect no complaints, treatment or diagnoses related to the Veteran's low back.  The Veteran, however, testified in October 2010 that he fell into a ditch and hurt his back while under mortar fire.  The Board accepts his lay statements regarding a low back injury as a result of falling in a ditch during service.  38 C.F.R. § 1154(a).  The Veteran further testified, however, that that the injury "didn't very much hamper me that much" and it was not until the post-service cyst removal surgery in 1975 that he experienced chronic back pain.  

The service treatment records contained notations of recurrent pilonidal cysts and their surgical removal.  To the extent that the pilonidal cysts caused or aggravated the Veteran's low back disability, such theory will be addressed separately below.  

The evidence, however, fails to reflect a nexus between the currently diagnosed low back disability and service.  In this regard, the Veteran was afforded a VA examination in November 2008 to assess the nature and etiology of any current disability.  On examination, the Veteran complained of pain, but denied any trauma or injury to the low back.  The examiner noted that the Veteran's degenerative disc disease had gradually worsened since 2001, but that was 27 years after separation.  

The Board has also considered the Veteran's lay statements.  The Board notes that the Veteran is competent to address observable symptomology such as his low back pain and its history.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran indicated that he fell during service, he specifically stated that he did not experience residual pain from that incident.  He also denied any in-service trauma or injury to his back on examination in November 2008.  

A review of the record reflects no lay or medical evidence of continuity of symptomology or a manifestation of degenerative disc disease within one year of separation.  In fact, the Veteran denied experiencing low back pain from an event or incident in service and alleges that the pain he experienced was secondary to the pilonidal cysts and subsequent surgical removal thereof.  An October 1975 VA hospital summary from the surgical excision also did not contain any notations of degenerative disc disease.  Further, the November 2008 VA examiner indicated that the degenerative disc disease did not manifest until many years after separation.  

In sum, none of the evidence links the low back disability to an event or incident during service, nor is there any indication that degenerative disc disease was manifest within one year of separation.

The Veteran, however, contends his low back disability was caused by his service-connected recurrent pilonidal cyst, postoperative and specifically argues that the surgeries he underwent in service and in 1975 for the removal of the cysts caused his current low back disability. 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for only the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

The Veteran has a current low back disability and service-connected recurrent pilonidal cyst, postoperative so the only question is whether the service-connected recurrent pilonidal cyst, postoperative caused or aggravated the low back disability.

The November 2008 VA examiner discussed the history and onset of the condition and noted that the Veteran had pilonidal cysts excised while in service.  The examiner conducted a physical examination and noted complaints of pain and limitation of motion.  He also reviewed X-ray reports from July 2004 and July 2007 and noted the findings from July 2007 were consistent with degenerative disc disease at L5-S1 and was not significantly changed since July 2004.  The examiner rendered a diagnosis of lumbosacral spine degenerative disc disease.  

The examiner ultimately opined that the Veteran's current lumbosacral spine degenerative disc disease was not caused by his prior pilonidal cyst or surgical removal.  The examiner reasoned that there was no known medical association between pilonidal cysts or its surgical removal and lumbosacral spine degenerative disc disease.  He noted that there was X-ray evidence that this condition had gradually worsened since 2001, but that was 27 years after discharge.  

The Board finds the November 2008 examination to be especially probative.  The examiner reviewed the record, examined the Veteran, considered medical treatises, and provided a thorough explanation for the conclusion that the current low back disability was not related to the service-connected pilonidal cysts or their surgical removal.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A review of the VA treatment records also revealed complaints of low back pain from September and December 2001.  In September 2001, the Veteran indicated that he had back pain since service.  In December 2001, the Veteran attributed the back pain to the surgical removal of the cysts, and not any in-service event or injury apart from the cysts.  An April 2005 treatment record also contained a notation of the Veteran's report of chronic back pain following the cyst removal surgery in 1975.  In addition, VA treatment records from December 2006 and January 2007 revealed complaints of low back pain attributable to an old hernia surgery site.  These notations, however, were all per the Veteran's history, and, more significantly, do not establish nor allege that the Veteran's current diagnosis of degenerative disc disease is in any way related to the pilonidal cysts, their surgical removal, or subsequent pain associated with the surgery.  

The only evidence in support of the claim is the Veteran's own assertions that he suspects his recurrent pilonidal cyst and subsequent surgical removal caused his low back disability and his testimony from the October 2010 hearing that his physician in 1975 indicated that he may experience back pain as a result of the surgery.  To the extent to which the Veteran attempted to provide an etiological opinion between his the two conditions, he is not competent to do so in this particular case.  Determining the etiology of a low back disability, to include degenerative disc disease, is a complicated medical question.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to the etiology of his low back disability is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

To the extent that the Veteran is competent to report that his physician told him in 1975 that he may experience residual back pain and problems as a result of the surgery, the Veteran's assertions are afforded less probative value than that of the November 2008 VA examiner.  The November 2008 VA examiner's opinion is afforded more probative value because it was based on medical evidence and clinical findings pertinent to the Veteran's current low back disability as compared to the 1975 physician who merely indicated that the Veteran may have generalized residual back problems after the surgery.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative). 

The Board emphasizes that, at issue here is whether the Veteran's service-connected pilonidal cysts and their surgical removal caused or aggravated the Veteran's current low back disability manifested by degenerative disc diseases.  As such, any pain associated with the removal of the cysts is already contemplated in the rating for the service-connected recurrent, pilonidal cysts, postoperative and cannot be the basis for entitlement to service connection for a separately rated disability.  

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The benefit of the doubt rule has been considered, but as there is no reliable evidence of a nexus to service or a service-connected disability or evidence of continuous symptoms as to a low back disability, the preponderance of the evidence is against the claim.  As the evidence is not in equipoise, there is no basis to apply the benefit of the doubt rule.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a low back disability is denied.


ORDER

Service connection for a low back disability is denied.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand these claims again.  The Board remanded the issue of sleep apnea in November 2012 and specifically instructed the examiner provide an opinion as to the relationship between the sleep apnea and service and the relationship between sleep apnea and PTSD.  The February 2013 VA examination failed to provide an opinion in regard to whether the sleep apnea was related to the PTSD.  Accordingly, there was not substantial compliance with the Board's remand directives and an addendum opinion is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Concerning the right shoulder, while the Veteran was afforded a VA examination in February 2013, the examiner failed to address the Veteran's testimony that his current right shoulder disability resulted from an injury sustained when he fell into a ditch during a mortar attack.  As such, an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain all outstanding VA treatment, examination and/or hospitalization records related to the Veteran's sleep apnea and right shoulder since September 2012.  Any negative response should be in writing, and associated with the claims folder.

2.  Upon completion of the aforementioned development, the RO/AMC shall refer the Veteran's claim file for an addendum opinion to determine the etiology of the claimed sleep apnea.  The claims file and a copy of this Remand is to be made available to and be reviewed by the examiner.  If an examination would be helpful in answering the questions, an examination should be scheduled.  Based on the review of the record, the examiner is to address the following.  

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the claimed sleep apnea is related to any incident of the Veteran's military service?  

The examiner must address the treatment record referring to apneic episodes as well as the Veteran's allegations of continued symptoms since service.

(b)  If the examiner determines that the Veteran's sleep apnea was not incurred in service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by his PTSD.

"Aggravation" is defined as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.  If aggravation is present, the clinician is to indicate, if possible, the approximate level of disability present (i.e., a baseline) before the onset of aggravation.

A complete rationale for all opinions must be provided.  

3.  The RO/AMC should also refer the Veteran's claim file and a copy of this Remand to a VA examiner to determine the likely etiology of the right shoulder disability.  If an examination would be helpful in answering the following questions, a VA examination should be scheduled.  

After a review of the entire record the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed right shoulder disability is related to any event, incident, or symptoms noted during service.  The examiner must address the Veteran's contentions that he injured his right shoulder when he fell into a ditch during service, hurt his right shoulder while playing football during service, and had continued shoulder pain thereafter, to include seeking treatment for his shoulders within a year of separation.  The examiner should assume that such assertions are credible for the purpose of the opinion.  

A complete rationale for all opinions must be provided.  

4.  The RO/AMC will then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


